Case 2:19-cv-11834-TGB-RSW ECF No. 21 filed 05/11/20   PageID.91   Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


JOYCE VANDEVENDER, et al.                       2:19-CV-11834-TGB

                  Plaintiffs,

                                             ORDER DENYING
      vs.                                 PLAINTIFF’S MOTION TO
                                         ALLOW KYLE A. SILVERS TO
KEYBANK, a national association            APPEAR PRO HAC VICE
doing business in the State of
Michigan

                  Defendant.


     On February 12, 2020, local counsel for Plaintiffs Joyce and Claude

VanDevender filed a motion to allow Kyle A. Silvers, an Ohio attorney,

to appear as co-counsel for Plaintiffs pro hac vice. ECF No. 14.

     Plaintiffs contend that Silvers, who is a former law partner of

Plaintiffs’ local counsel, Martin J. Holmes, Jr., is experienced in handling

these kinds of matters and that “[i]t is Plaintiffs’ desire to allow attorney

Silvers to serve as co-counsel in this case.” Id. at PageID.70-71.

     The general rule in this district is that pro hac vice admission is not

permitted.   E.D. Mich. L.R. 83.20(c)(1).     The Court may only grant

exceptions under Local Rule 83.20(f) “[o]n application.” Even without
                                     1
Case 2:19-cv-11834-TGB-RSW ECF No. 21 filed 05/11/20   PageID.92   Page 2 of 3




admittance, however, “an actively-licensed attorney who is not under

suspension or disbarment in this or another federal or state court may . .

. cosign papers or participate in pretrial conferences in conjunction with

a member of the bar of this court . . . represent a client in a deposition .

. . [and] counsel a client in an action or proceeding pending in this court.”

E.D. Mich. L.R. 83.20(i)(1)(D)(i)–(iii).

      Under the local rules therefore, attorney Silvers already has the

ability, short of appearing at trial, to assist her clients in these

proceedings as long as she continues to maintain local counsel. She need

not seek pro hac vice admission to associate on this case with Attorney

Holmes; consequently, there is no need to request the Court’s permission.

In the event of a trial, Silvers make seek admission to practice before this

Court. Accordingly, Defendants have not shown good cause as to why the

Court should make an exception to the general local rule disfavoring pro

hac vice representation at this time. See, e.g., Belle v. Sunbeam Prod.,

Inc., No. 09-CV-13902, 2009 WL 3757059, at *1 (E.D. Mich. Nov. 9, 2009);

Evans v. Olson Power Sports, Inc., No. 08-CV-15223, 2009 WL 367690, at

*1 n.2 (E.D. Mich. Feb. 11, 2009) (Pro hac vice admission is not recognized

by this district).


                                      2
Case 2:19-cv-11834-TGB-RSW ECF No. 21 filed 05/11/20   PageID.93   Page 3 of 3




     For the reasons above, Plaintiff’s Motion to Allow Kyle A. Silvers to

Appear as Co-Counsel for Plaintiff Pro Hac Vice (ECF No. 14) is DENIED

WITHOUT PREJUDICE.

     DATED: May 11, 2020.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge




                                     3
